MaRShall, J.
I cannot concur with the conclusion arrived at in this case. To my mind the meaning of the written acceptance is plain and unmistakable. There was a written proposition to sell appellant a quantity of lumber, located on Ashland dock, at $10 per thousand on such dock, or delivered on the Tonawanda dock at $12 per thousand, in the latter case freight charges to be paid cash on delivery, terms ninety days, with permission to the purchaser of six per cent, per annum for one third cash, and to accept by wire to the seller at Tonawanda by Thursday after the date of the proposition. Such date was Tuesday, September 18, 1894. Appellant immediately wrote on the proposition and delivered the same to the respondent: “T accept the above, price as quoted on Ashland dock. Will wire acceptance on balance contract 20th.” The punctuation is my own; there is none in the original. Now, to say that such acceptance referred only to the price on Ashland dock, and not to the proposal to sell generally, is to give it no significance whatever, and to convict persons, apparently experienced business men, of dealing in a manner not consistent with the way such persons would ordinarily be expected to deal. It must occur to a person reasonably trained in business operations that a mere acceptance of the price, leaving all other questions open, was not of sufficient importance to have been even thought of. Certainly, neither buyer nor seller would *540have deemed that of sufficient importance to have called for the formal indorsement in 'writing on the proposition. To my mind, the purpose clearly was to accept the proposition as made, reserving the right to say, within two days, whether the seller would be allowed two dollars per thousand to deliver the lumber on the Tonawanda dock. As the determination of that question required reasonable time to investigate as to current carrying charges by lake transportation, two days were reserved for that purpose. That construction gives reasonable significance to the acceptance. Lake freights are constantly changing, so it was most natural that a careful business man, before agreeing to pay two dollars per thousand for freight charges from Ashland dock to Tonawanda dock-, would take a little timé to investigate the subject of what others were charging for like service. With that in view, the purchaser wrote, “I accept the above, price as quoted on Ashland dock. Will wire acceptance on balance contract 20th.” That is, by inference, very clearly, I will say by the 20th whether I will pay the additional two dollars for delivery on Tonawanda dock. If the language had been that, or, I will say by the 20th whether to deliver on Tonawanda dock, it would not have been more plain in my judgment. That is the view the trial court took of the contract. I think the judgment should be affirmed.